United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     May 29, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-30881
                          Summary Calendar


                         BRIAN K. CHISHOLM,

                        Plaintiff-Appellant,

                                versus

         JONNY SUMLIN; RICHARD BRAZZEL; SERGEANT ELLISON,

                       Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 3:06-CV-739
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Brian K. Chisholm, Louisiana prisoner # 323477, moves for

leave to proceed in forma pauperis (IFP) on appeal.       The district

court denied Chisholm’s IFP motion and certified that the appeal

was not taken in good faith.       By moving for IFP, Chisholm is

challenging the district court’s certification.        Baugh v. Taylor,

117 F.3d 197, 202 (5th Cir. 1997).

     Chisholm filed a 42 U.S.C. § 1983 complaint and claims for

declaratory and injunctive relief against Union Parish Detention

Center   (UPDC)   officials   alleging   that:   (1)   UPDC    officials

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-30881
                                   -2-

confiscated   his   legal   books   and   failed     to   return   them,   thus

depriving him of his property without due process of law, (2) UPDC

kitchen staff violated his rights under the Free Exercise Clause of

the First Amendment by giving him meals that were prepared in

violation of his Muslim faith.

     However,   Chisholm’s    claims      do   not   involve   legal   points

arguable on their merits.      See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983) (internal quotations and citations omitted); Baugh,
117 F.3d at 202.    Accordingly, Chisholm’s motion to proceed IFP is

DENIED and his appeal is DISMISSED.